DETAILED ACTION

This Office action is a reply to the amendment filed on 3/1/2021. Claims 1, 2, 4-9, 12-14, 16-18 and 20 are pending. Claims 3, 10, 11, 15 and 19 have been cancelled. No claims have been withdrawn. No new claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (WO 2010131014) (‘Talbot’) in view of Herault (US 20130076082).
Claim 1, Talbot teaches a passenger seat assembly comprising:
a modular seat body 24 comprising:
a backrest (backrest of 24; Figs. 14 and 15) connected to a base (base of the seat; Figs. 14 and 15), wherein the base is configured to sit on a floor of a vehicle (page marked 1, lines 3-5; page marked 3, lines 23-24), and wherein the backrest comprises a first side (first side of 24; Figs. 14 and 15), a second side (second side of 24; Figs. 14 and 15) opposite from the first side (Figs. 14 and 15), a forward-facing surface (forward-facing surface of 24; Figs. 14 and 15) extending between the first side and the second 
a headrest (headrest portion of the seat; Figs. 14 and 15) coupled to the backrest opposite the base (the headrest is coupled to the backrest at an upper portion of the seat, whereas the base is located at a lower portion of the seat; Figs. 14 and 15); and
a privacy shell (32 or 34; Figs. 14 and 15) comprising:
a first side panel (38; page 14, last line; Figs. 14 and 15);
a second side panel (40; page 14, last line) distal from the first side panel (Figs. 14 and 15); and
a back panel (36; page 14, last line) extending between the first side panel and the second side panel (Figs. 14 and 15), wherein the back panel is attached to the headrest (the back panel is attached to the seat which comprises the headrest; page 18, lines 34-36; Figs. 14-15),
wherein the privacy shell extends in an upward direction along the headrest (the privacy shell is substantially parallel to the headrest and extends in an upward direction; Figs. 14-16) and at least a portion of the privacy shell extends in a forward direction relative to the forward-facing surface of the backrest (at least at the sides of 32; Figs. 14 and 15).
Talbot does not teach the back panel being attached to the headrest such that the back panel is removably attached to the headrest, and a portion of the aft-facing surface is not covered by the privacy shell.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try attaching the back panel to the headrest such that the back panel is Nerwin v. Erlichman, 168 USPQ 177, 179.
Further, Herault teaches a passenger seat assembly comprising a portion of an aft-facing surface of a backrest which is not covered by a privacy shell (portions of the back surface of the backrest have a height which is greater than that of the shell; Figs. 1 and 6-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the passenger seat assembly such that a portion of the aft-facing surface is not covered by the privacy shell, with the reasonable expectation of allowing greater interaction among passengers, since Talbot and Herault teach adjusting privacy as required (Talbot page 6, lines 24-25; Herault [0019]), and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 2, Talbot further teaches wherein the privacy shell covers at least a portion of the second side of the backrest (Figs. 14 and 15).
Claim 9, Talbot further teaches wherein at least one of the first side panel, the 
Claim 12, Talbot further teaches wherein the privacy shell covers at least a portion of the base (the privacy shell extends below the seat bottom and thus covers at least a portion of the base; Figs. 14 and 15).
Claim 13, Talbot teaches a passenger seat assembly comprising:
a plurality of modular seat bodies (22, 24; Figs. 14 and 15), each modular seat body comprising:
a backrest (backrest of 22, 24; Figs. 14 and 15) connected to a base (base of the seat; Figs. 14 and 15), wherein the base is configured to sit on a floor of a vehicle (page marked 1, lines 3-5; page marked 3, lines 23-24), and wherein each backrest of the plurality of modular seat bodies comprises a first side (left side; Figs. 14 and 15), a second side (right side; Figs. 14 and 15) distal from the first side (Figs. 14 and 15), a forward-facing surface (forward-facing surface of 22, 24; Figs. 14 and 15) extending between the first side and the second side (Figs. 14 and 15), and an aft-facing surface (aft-facing surface of 22, 24; Figs. 14 and 15) extending between the first side and the second side (Figs. 14 and 15);
a headrest (headrest portion of the seat; Figs. 14 and 15) coupled to the backrest opposite the base (the headrest is coupled to the backrest at an upper portion of the seat, whereas the base is located at a lower portion of the seat; Figs. 14 and 15); and
a privacy shell (32 or 34; Figs. 14 and 15) comprising:
a first side panel (38; Figs. 14 and 15);
a second side panel 40 distal from the first side panel (Figs. 14 and 15); and

wherein the back panel is attached to at least one of the plurality of modular seat bodies (page 18, lines 34-36; Figs. 14-16);
wherein the privacy shell is mounted to the headrest of the one of the plurality of modular seat bodies (page 18, lines 34-36; Figs. 14 and 15); and
wherein the privacy shell covers at least a portion of the headrest (the privacy shell 32 covers at least a portion of the back of the headrest; Figs. 14-16) and extends in an upward direction from a lower portion of the headrest (the privacy shell is substantially parallel to the headrest and extends from a lower portion of the headrest in an upward direction; Figs. 14-16; note that the claim does not require the privacy shell having an end at the lower end of the headrest, and that “from a lower portion of the headrest” was treated merely as a direction) and at least a portion of the privacy shell extends in a forward direction relative to the forward-facing surface of the backrest (at least at the sides of 32; Figs. 14 and 15).
Talbot does not teach the back panel being attached to one of the plurality of seat bodies such that the back panel is removably attached to one of the plurality of seat bodies, and a portion of the aft-facing surface is not covered by the privacy shell.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try attaching the back panel to one of the plurality of seat bodies such that the back panel is removably attached to one of the plurality of seat bodies, with the reasonable expectation of being able to clean or repair the privacy shell without removing the seat body, since it has been held that constructing a formerly integral Nerwin v. Erlichman, 168 USPQ 177, 179.
Further, Herault teaches a passenger seat assembly comprising a portion of an aft-facing surface of a backrest which is not covered by a privacy shell (portions of the back surface of the backrest have a height which is greater than that of the shell; Figs. 1 and 6-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the passenger seat assembly such that a portion of the aft-facing surface is not covered by the privacy shell, with the reasonable expectation of allowing greater interaction among passengers, since Talbot and Herault teach adjusting privacy as required (Talbot page 6, lines 24-25; Herault [0019]), and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (WO 2010131014) (‘Talbot’) in view of Henshaw et al.
(US 20150274299) (‘Henshaw’).
Claim 17, Talbot teaches a passenger seat assembly comprising:
a modular seat 24 comprising:

a headrest (headrest portion of the seat; Figs. 14 and 15) having an upper end and a lower end (upper end and lower end of headrest portion of the seat; Figs. 14 and 15), wherein the headrest is coupled to the backrest opposite the base (the headrest is coupled to the backrest at an upper portion of the seat, whereas the base is located at a lower portion of the seat; Figs. 14 and 15); and
a privacy shell 32 comprising:
a first side panel (38; Figs. 14 and 15);
a second side panel 40 distal from the first side panel (Figs. 14 and 15); and
a back panel 36 extending between the first side panel and the second side panel (Figs. 14 and 15), wherein the back panel is attached to the headrest proximate a lower end of the headrest (the back panel is attached to the seat which comprises the headrest; page 18, lines 34-36; Figs. 14-15),
wherein the privacy shell extends in an upward direction from the lower end of the headrest (the privacy shell is substantially parallel to the headrest and extends from the lower end of the headrest in an upward direction; Figs. 14-16; note that the claim 
Talbot does not teach the back panel being attached to the headrest proximate a lower end of the headrest such that the back panel is removably attached to the headrest proximate the lower end of the headrest, and the privacy shell extending from the lower end of the headrest in an upward direction such that an upper end of the privacy shell extends above the upper end of the headrest.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try attaching the back panel to the headrest proximate a lower end of the headrest such that the back panel is removably attached to the headrest proximate the lower end of the headrest, with the reasonable expectation of being able to clean or repair the privacy shell without removing the seat body, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Further, Henshaw teaches a passenger seat assembly comprising a headrest and a privacy shell extending from a lower end of the headrest in an upward direction such that an upper end of the privacy shell extends above an upper end of the headrest (the privacy shell extends to a height that is greater than that of the headrest; see annotated Fig. 1 of Henshaw shown below in Examiner Notes).
Claim 18, Talbot further teaches wherein the privacy shell covers at least a portion of the second side of the backrest (Figs. 14 and 15) and at least a portion of the .
Claims 4-8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (WO 2010131014) (‘Talbot’) in view of Herault (US 20130076082) and further in view of Ludeke et al. (US 20030085597) (‘Ludeke’).
Claim 4, Talbot and Herault teach all the limitations of claim 1 as above. Talbot does not teach a top panel. However, Ludeke teaches a privacy shell comprising a top panel (Ludeke top panel of 106; Fig. 1) connected to a back panel and extending between a first side panel and a second side panel (Ludeke Fig. 1), and wherein the top panel is angled with respect to the back panel (Ludeke Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the privacy shell further comprising a top panel connected to the back panel and extending between the first side panel and the second side panel, and wherein the top panel is angled with respect to the back panel, with the reasonable expectation of providing additional privacy for a passenger seated in the passenger seat.
Claims 5-8, as modified above, the combination of Talbot, Herault and Ludeke teaches all the limitations of claim 4 as above, and further teaches wherein the top panel is curved (Ludeke Fig. 1), wherein the top panel is angled at an obtuse angle relative to the back panel (Ludeke [0019]), wherein the top panel is angled at a right angle relative to the back panel (Ludeke [0019]; between the obtuse angle shown in Fig. 1 and the fully upright position shown in Fig. 2), and wherein the top panel is angled at an acute angle relative to the back panel (Ludeke [0019]; an angle less than the obtuse angle shown in Fig. 1 and greater than the fully upright position shown in Fig. 2).

Claim 20, Talbot and Herault teach all the limitations of claim 17 as above. Talbot does not teach a top panel. However, Ludeke teaches a privacy shell comprising a top panel (Ludeke top panel of 106; Fig. 1) connected to a back panel and extending between a first side panel and a second side panel (Ludeke Fig. 1), and wherein the top panel is angled with respect to the back panel (Ludeke Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the privacy shell further comprising a top panel connected to the back panel and extending between the first side panel and the second side panel, and wherein the top panel is angled with respect to the back panel, with the reasonable expectation of providing additional privacy for a passenger seated in the passenger seat.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (WO 2010131014) (‘Talbot’) in view of Herault (US 20130076082) as above and further in view of Porter (US 20140159440).















Examiner Notes

    PNG
    media_image1.png
    479
    613
    media_image1.png
    Greyscale

Annotated Fig. 1 of Henshaw et al. (US 20150274299) (‘Henshaw’)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 12-14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are respectfully drawn to the claims as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635